IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 1748 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                v.                         :   No. 103 DB 2011
                                           :
MICHAEL THOMAS TOOLE,                      :   Attorney Registration No. 44361
                 Respondent                :   (Luzerne County)


                                     ORDER


PER CURIAM:


      AND NOW, this 25th day of November, 2014, there having been filed with this

Court by Michael Thomas Toole his verified Statement of Resignation dated September

18, 2014, stating that he desires to resign from the Bar of the Commonwealth of

Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is

      ORDERED that the resignation of Michael Thomas Toole is accepted; he is

disbarred on consent from the Bar of the Commonwealth of Pennsylvania retroactive to

November 10, 2011; and he shall comply with the provisions of Rule 217, Pa.R.D.E.

Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g),

Pa.R.D.E.

      Mr. Justice Stevens did not participate in the consideration or decision of this

matter.